Exhibit 10.86


SEATTLE GENETICS, INC.
STOCK UNIT GRANT NOTICE FOR NON-US PARTICIPANTS
(AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN)
Seattle Genetics, Inc. (the “Company”), pursuant to its Amended and Restated
2007 Equity Incentive Plan (the “Plan”), hereby awards to Participant a Stock
Unit Award for the number of stock units set forth below (the “Award”). The
Award is subject to all of the terms and conditions as set forth herein and in
the Plan and the Stock Unit Agreement (including any special terms and
conditions for Participant’s country set forth in the attached appendix (the
“Appendix”)), both of which are incorporated herein in their entirety.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan or the Stock Unit Agreement. Except as explicitly provided herein,
in the event of any conflict between the terms in the Award and the Plan, the
terms of the Plan shall control.
Participant:            %%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%
Date of Grant:            %%OPTION_DATE,'MM/DD/YYYY'%-%
Vesting Commencement Date:    %%VEST_BASE_DATE,'MM/DD/YYYY'%-%
Number of Stock Units
Subject to Award:    %%TOTAL_SHARES_GRANTED,'999,999,999'%-%
    
Vesting Schedule:
Subject to Section 2 of the Stock Unit Agreement, the Award shall vest on the
below vesting date(s). Notwithstanding the following, vesting shall terminate
upon the Participant’s Termination of Employment.
 
 
%%VEST_DATE_PERIOD1,'MM/DD/YYYY'%-%
%%SHARES_PERIOD1%-%
 
%%VEST_DATE_PERIOD2,'MM/DD/YYYY'%-%
%%SHARES_PERIOD2%-%
 
%%VEST_DATE_PERIOD3,'MM/DD/YYYY'%-%
%%SHARES_PERIOD3%-%
 
%%VEST_DATE_PERIOD4,'MM/DD/YYYY'%-%
%%SHARES_PERIOD4%-%



Consideration: Participant’s Services
Issuance Schedule:
The shares of Common Stock to be issued in respect of the Award will be issued
in accordance with the issuance schedule set forth in Section 7 of the Stock
Unit Agreement.

Sell to Cover Election:
By accepting this Award, Participant hereby: (1) elects, effective on the date
Participant accepts this Award, to sell shares of Common Stock issued in respect
of the Award in an amount determined in accordance with Section 12(b) of the
Stock Unit Agreement, and to allow the Agent to remit the cash proceeds of such
sale to the Company as more specifically set forth in Section 12(b) of the Stock
Unit Agreement (a “Sell to Cover”); (2) directs the Company to make a cash
payment to satisfy the Withholding Obligation from the cash proceeds of such
sale directly to the appropriate taxing authorities; and (3) represents and
warrants that (i) Participant has carefully reviewed Section 12(b) of the Stock
Unit Agreement, (ii) on the date Participant accepts this Award he or she is not
aware of any material, nonpublic information with respect to the Company or any
securities of the Company, is not subject to any legal, regulatory or
contractual restriction that would prevent the Agent from conducting sales, does
not have, and will not attempt to exercise, authority, influence or control over
any sales of Common Stock effected by the Agent pursuant to the Stock Unit
Agreement, and is entering into the Stock Unit Agreement and this election to
Sell to Cover in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 (regarding trading of the Company's securities on
the basis of material nonpublic information) under the Exchange Act (or other
applicable securities laws in the case of Participants not subject to U.S.
securities laws), and (iii) it is Participant’s intent that this election to
Sell to Cover and Section 12(b) of the Stock Unit Agreement comply with the
requirements of Rule 10b5-1(c)(1) under the Exchange Act (or other applicable
securities laws in the case of Participants not subject to U.S. securities laws)
and be interpreted to comply with the requirements of Rule 10b5-1(c) under the
Exchange Act (or other applicable securities laws in the case of Participants
not subject to U.S. securities laws). The Participant further acknowledges that
by accepting this Award, Participant is adopting a 10b5-1 Plan (as defined in
Section 12(b) of the Stock Unit Agreement) to permit Participant to conduct a
Sell to Cover sufficient to satisfy the Withholding Obligation as more
specifically set forth in Section 12(b) of the Stock Unit Agreement.

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Stock Unit Grant Notice, the Stock Unit
Agreement (including the provisions of Section 12(b) thereof with respect to the
Sell to Cover and the Appendix) and the Plan. Participant also acknowledges
receipt of the Prospectus for the Plan. Participant further acknowledges that as
of the Date of Grant, this Stock Unit Grant Notice, the Stock Unit Agreement and
the Plan set forth the entire understanding between Participant and the Company
regarding the Award and supersedes all prior oral and written agreements on that
subject, with the exception of any arrangement that would provide for vesting
acceleration of the Award upon the terms and conditions set forth therein.


Participant’s electronic acceptance shall signify Participant’s execution of
this Stock Unit Grant Notice and understanding that this Award is granted and
governed under the terms and conditions set forth herein.


SEATTLE GENETICS, INC.


/s/ Clay B. Siegall
Clay B. Siegall, Ph.D.
President & CEO




**PLEASE PRINT AND RETAIN THIS AGREEMENT FOR YOUR RECORDS**






 

--------------------------------------------------------------------------------






SEATTLE GENETICS, INC.
AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
STOCK UNIT AGREEMENT FOR NON-US PARTICIPANTS
Pursuant to the Stock Unit Grant Notice (“Grant Notice”) and this Stock Unit
Agreement, including any special terms and conditions for your country set forth
in the appendix attached hereto (this “Agreement”), Seattle Genetics, Inc. (the
“Company”) has awarded you a Stock Unit Award (the “Award”) under its Amended
and Restated 2007 Equity Incentive Plan (the “Plan”). Your Award is granted to
you effective as of the Date of Grant set forth in the Grant Notice for this
Award. This Agreement shall be deemed to be agreed to by the Company and you
upon your execution of the Stock Unit Grant Notice to which it is attached.
Capitalized terms not explicitly defined in this Agreement shall have the same
meanings given to them in the Plan or the Grant Notice, as applicable. Except as
otherwise explicitly provided herein, in the event of any conflict between the
terms in this Agreement and the Plan, the terms of the Plan shall control. The
details of your Award, in addition to those set forth in the Grant Notice and
the Plan, are as follows.
1.GRANT OF THE AWARD. This Award represents the right to be issued on a future
date the number of shares of the Company’s Common Stock that is equal to the
number of stock units indicated in the Grant Notice (the “Stock Units”). As of
the Date of Grant, the Company will credit to a bookkeeping account maintained
by the Company for your benefit (the “Account”) the number of Stock Units
subject to the Award. This Award is granted in consideration of your services to
the Company or an Affiliate. Except as otherwise provided herein, you will not
be required to make any payment to the Company (other than future services to
the Company) with respect to your receipt of the Award, the vesting of the Stock
Units or the delivery of the Common Stock to be issued in respect of the Award.
2.    VESTING. Subject to the limitations contained herein, your Award will
vest, if at all, in accordance with the vesting schedule provided in the Grant
Notice, provided that you have not incurred a Termination of Employment before
the vesting date set forth in the Grant Notice. Upon your Termination of
Employment, the Stock Units credited to the Account that were not vested on the
date of such Termination of Employment will be forfeited at no cost to the
Company and you will have no further right, title or interest in the Stock Units
or the shares of Common Stock to be issued in respect of the Award. By accepting
the grant of this Award, you acknowledge and agree that the terms set forth in
this Section 2 supersede any contrary terms regarding the vesting of this Award
set forth in any notice or other communication that you receive from, or that is
displayed by, E*TRADE or other third party designated by the Company.
For purposes of your Award, your Termination of Employment will be considered to
be (regardless of the reason of termination, whether or not later found to be
invalid or in breach of employment or other laws or rules in the jurisdiction
where you are providing services or the terms of your employment or service
agreement, if any) effective as of the date that you cease to actively provide
services to the Company or any Affiliate and will not be extended by any notice
period (e.g., employment or service would not include any contractual notice
period or any period of


1.

--------------------------------------------------------------------------------





“garden leave” or similar period mandated under employment or other laws in the
jurisdiction where you are employed or providing services or the terms of your
employment or service agreement, if any). The Administrator shall have exclusive
discretion to determine when you are no longer actively employed or providing
services for purposes of the Plan (including whether you still may be considered
to be providing services while on a leave of absence).
Notwithstanding the foregoing or anything in this Agreement to the contrary, in
the event of your Termination of Employment as a result of your death or
Disability, the vesting of your Award shall accelerate such that your Award
shall become vested as to an additional twelve (12) months, effective as of the
date of such Termination of Employment, to the extent that your Award is
outstanding on such date.
3.    FORFEITURE OF AWARD NOT TIMELY ACCEPTED. The Award is conditioned upon
your electronic acceptance of the Award, as set forth in the Grant Notice.
Notwithstanding the foregoing or anything in this Agreement to the contrary, if
you fail to accept the Award prior to the vesting dates set forth in the Grant
Notice, the portion of the Award that otherwise would have vested on each such
date will be forfeited at no cost to the Company, and you will have no further
right, title or interest in such portion. In the event of your Termination of
Employment as a result of your death or Disability prior to acceptance of the
Award, the Company will deem the Award as being accepted.
4.    NUMBER OF SHARES.
(a)     The number of Stock Units subject to your Award may be adjusted from
time to time for changes in capitalization, as provided in Section 13 of the
Plan.
(b)    Any additional Stock Units that become subject to the Award pursuant to
this Section 4 shall be subject, in a manner determined by the Administrator, to
the same forfeiture restrictions, restrictions on transferability, and time and
manner of delivery as applicable to the other Stock Units covered by your Award.
(c)    Notwithstanding the provisions of this Section 4, no fractional shares or
rights for fractional shares of Common Stock shall be created pursuant to this
Section 4. The Administrator shall, in its discretion, determine an equivalent
benefit for any fractional shares or fractional shares that might be created by
the adjustments referred to in this Section 4.
5.    SECURITIES LAW COMPLIANCE. You may not be issued any shares in respect of
your Award unless either (i) the shares are registered under the Securities Act
of 1933, as amended (the “Securities Act”) (or other applicable securities laws
in the case of Participants not subject to U.S. securities laws); or (ii) the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act (or other applicable securities laws in the
case of Participants not subject to U.S. securities laws). Your Award also must
comply with other applicable laws and regulations governing the Award, and you
will not receive such shares if the Company determines that such receipt would
not be in material compliance with such laws and regulations. You represent and
warrant that you (a) have been furnished with a copy of the prospectus for the
Plan and all information deemed necessary to evaluate the merits and risks of
receipt of the


2.

--------------------------------------------------------------------------------





Award, (b) have had the opportunity to ask questions concerning the information
received about the Award and the Company, and (c) have been given the
opportunity to obtain any information you deem necessary to verify the accuracy
of any information obtained concerning the Award and the Company.
6.    TRANSFER RESTRICTIONS. Your Award is not transferable, except by will or
by the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until the shares are issued to you
in accordance with Section 7 of this Agreement. After the shares have been
issued to you, you are free to assign, hypothecate, donate, encumber or
otherwise dispose of any interest in such shares provided that any such actions
are in compliance with the provisions herein and applicable securities laws.
7.    DATE OF ISSUANCE.
(a)    If the Award is exempt from application of Section 409A of the Code and
any state law of similar effect (collectively “Section 409A”), the Company will
deliver to you a number of shares of the Company’s Common Stock equal to the
number of vested Stock Units subject to your Award, including any additional
Stock Units received pursuant to Section 4 above that relate to those vested
Stock Units on the applicable vesting date (the “Original Issuance Date”).
However, if the Original Issuance Date falls on a date that is not a business
day, such delivery date shall instead fall on the next following business day.
Notwithstanding the foregoing, if (i) the Original Issuance Date does not occur
(1) during an “open window period” applicable to you, as determined by the
Company in accordance with the Company’s then-effective policy or policies on
trading in Company securities or (2) on a date when you are otherwise permitted
to sell shares of Common Stock on the open market; and (ii) the Company elects,
prior to the Original Issuance Date, (x) not to satisfy the Withholding
Obligation (as defined in Section 12(a) hereof) by withholding shares of Common
Stock from the shares otherwise due, on the Original Issuance Date, to you under
this Award pursuant to Section 12 hereof, (y) not to permit you to then effect a
Sell to Cover under the 10b5-1 Plan (as defined in Section 12(b) of this
Agreement), and (z) not to permit you to satisfy the Withholding Obligation in
cash, then such shares shall not be delivered on such Original Issuance Date and
shall instead be delivered on the first business day of the next occurring open
window period applicable to you or the next business day when you are not
prohibited from selling shares of the Company’s Common Stock on the open market,
as applicable (and regardless of whether there has been a Termination of
Employment before such time), but in no event later than the 15th day of the
third calendar month of the calendar year following the calendar year in which
the Stock Units vest. Delivery of the shares pursuant to the provisions of this
Section 7(a) is intended to comply with the requirements for the short-term
deferral exemption available under Treasury Regulations Section 1.409A-1(b)(4)
and shall be construed and administered in such manner. The form of such
delivery of the shares (e.g., a stock certificate or electronic entry evidencing
such shares) shall be determined by the Company.
(b)    The provisions of this Section 7(b) are intended to apply if the Award is
subject to Section 409A because of the terms of a severance arrangement or other
agreement between


3.

--------------------------------------------------------------------------------





you and the Company, if any, that provide for acceleration of vesting of the
Award upon your separation from service (as such term is defined in Section
409A(a)(2)(A)(i) of the Code (“Separation from Service”) and such severance
benefit does not satisfy the requirements for an exemption from application of
Section 409A provided under Treasury Regulations Section 1.409A-1(b)(4) or
1.409A-1(b)(9) (“Non-Exempt Severance Arrangement”). If the Award is subject to
and not exempt from application of Section 409A due to application of a
Non-Exempt Severance Arrangement, the following provisions in this Section 7(b)
shall supersede anything to the contrary in Section 7(a).
(i)    If the Award vests in the ordinary course before your Termination of
Employment in accordance with the vesting schedule set forth in the Grant
Notice, without accelerating vesting under the terms of a Non-Exempt Severance
Arrangement, in no event will the shares to be issued in respect of your Award
be issued any later than the later of: (A) December 31st of the calendar year
that includes the applicable vesting date and (B) the 60th day that follows the
applicable vesting date.
(ii)    If vesting of the Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were in effect as of the date of grant of the
Award and, therefore, are part of the terms of the Award as of the date of
grant, then the shares will be earlier issued in respect of your Award upon your
Separation from Service in accordance with the terms of the Non-Exempt Severance
Arrangement, but in no event later than the 60th day that follows the date of
your Separation from Service. However, if at the time the shares would otherwise
be issued you are subject to the distribution limitations contained in Section
409A applicable to “specified employees,” as defined in Section 409A(a)(2)(B)(i)
of the Code, such shares shall not be issued before the date that is six months
following the date of your Separation from Service, or, if earlier, the date of
your death that occurs within such six-month period.
(iii)    If either (A) vesting of the Award accelerates under the terms of a
Non-Exempt Severance Arrangement in connection with your Separation from
Service, and such vesting acceleration provisions were not in effect as of the
date of grant of the Award and, therefore, are not a part of the terms of the
Award on the date of grant, or (B) vesting accelerates pursuant to Section 4(b)
or Section 13 of the Plan, then such acceleration of vesting of the Award shall
not accelerate the issuance date of the shares (or any substitute property), but
the shares (or substitute property) shall instead be issued on the same schedule
as set forth in the Grant Notice as if they had vested in the ordinary course
before your Termination of Employment, notwithstanding the vesting acceleration
of the Award. Such issuance schedule is intended to satisfy the requirements of
payment on a specified date or pursuant to a fixed schedule, as provided under
Treasury Regulations Section 1.409A-3(a)(4).
(c)    Notwithstanding anything to the contrary set forth herein, the Company
explicitly reserves the right to earlier issue the shares in respect of any
Award to the extent permitted and in compliance with the requirements of Section
409A, including pursuant to any of the exemptions available in Treasury
Regulations Section 1.409A-3(j)(4)(ix).


4.

--------------------------------------------------------------------------------





(d)    The provisions in this Agreement for delivery of the shares in respect of
the Award are intended either to comply with the requirements of Section 409A or
to provide a basis for exemption from such requirements so that the delivery of
the shares will not trigger the additional tax imposed under Section 409A, and
any ambiguities herein will be so interpreted.
8.    DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a change in capitalization as provided in Section 13 of the Plan;
provided, however, that this sentence shall not apply with respect to any shares
of Common Stock that are delivered to you in connection with your Award after
such shares have been delivered to you.
9.    RESTRICTIVE LEGENDS. The shares issued in respect of your Award shall be
endorsed with appropriate legends determined by the Company.
10.    AWARD NOT A SERVICE CONTRACT.
(a)    Nothing in this Agreement (including, but not limited to, the vesting of
your Award pursuant to the schedule set forth in Section 2 herein or the
issuance of the shares in respect of your Award), the Plan or any covenant of
good faith and fair dealing that may be found implicit in this Agreement or the
Plan shall:  (i) confer upon you any right to continue in the employ of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company or an
Affiliate of the right to terminate your employment without regard to any future
vesting opportunity that you may have.
(b)    By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the schedule set forth in Section 2 is
earned only by continuing as an employee, director or consultant of the Company
or Affiliate, as applicable (not through the act of being hired, being granted
this Award or any other award or benefit) and that the Company has the right to
reorganize, sell, spin-out or otherwise restructure one or more of its
businesses or Affiliates at any time or from time to time, as it deems
appropriate (a “reorganization”).  You further acknowledge and agree that such a
reorganization could result in your Termination of Employment, or the
termination of Affiliate status of your employer and the loss of benefits
available to you under this Agreement, including but not limited to, the
termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with your right or the Company’s right to
terminate your service at any time, with or without cause and with or without
notice.


5.

--------------------------------------------------------------------------------





11.    NATURE OF AWARD. In accepting your Award, you acknowledge, understand and
agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted under the Plan;
(b)    the Award is exceptional, voluntary and occasional and does not create
any contractual or other right to receive future Awards (whether on the same or
different terms), or benefits in lieu of an Award, even if an Award has been
granted in the past;
(c)    all decisions with respect to future awards of Restricted Stock Units or
other grants, if any, will be at the sole discretion of the Company;
(d)    you are voluntarily participating in the Plan;
(e)    the Award and any shares of Common Stock acquired under the Plan, and the
income from and value of same, are not intended to replace any pension rights or
compensation;
(f)    the future value of the shares of Common Stock underlying the Award is
unknown, indeterminable and cannot be predicted with certainty;
(g)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from your Termination of Employment (for any
reason whatsoever whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or rendering services
or the terms of your employment agreement, if any);
(h)    unless otherwise provided herein, in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of Common
Stock;
(i)    unless otherwise agreed with the Company, the Award and the shares of
Common Stock subject to the Award, and the income from and value of same, are
not granted as consideration for, or in connection with, the service you may
provide as a director of an Affiliate;
(j)    if the Award vests and you are issued shares of Common Stock, the value
of such shares of Common stock may increase or decrease in value following the
date the shares of Common Stock are issues; even below the Fair Market Value on
the date the Award is granted to you;
(k)    the Award and the shares of Common Stock subject to the Award, and the
income and value of same, are not part of normal or expected compensation for
any purpose, including, without limitation, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, holiday pay, long-service awards, pension or retirement or welfare
benefits or similar payments.


6.

--------------------------------------------------------------------------------





(l)    the Award and the shares of Common Stock subject to the Award, and the
income and value of same, shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating your benefits under any
benefit plan sponsored by the Company, except as such plan otherwise expressly
provides. The Company expressly reserves its rights to amend, modify, or
terminate any of the Company’s benefit plans.
12.    TAX OBLIGATIONS.
(a)    By accepting this Award, you acknowledge that, regardless of any action
taken by the Company or any Affiliate the ultimate liability for any and all
income tax, social insurance, payroll tax, fringe benefit tax, payment on
account or other tax-related items related to your participation in the Plan and
legally applicable to you (“Tax-Related Items”) is and remains your
responsibility and may exceed the amount actually withheld by the Company or its
Affiliates, if any. Further, if you are subject to Tax-Related Items in more
than one jurisdiction, you acknowledge that the Company and/or its Affiliates
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction. The Company has no duty or obligation to minimize the tax
consequences to you of this Award and shall not be liable to you for any adverse
tax consequences to you arising in connection with this Award.
(b)    On or before the time you receive a distribution of Common Stock pursuant
to your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the Common Stock issuable to you and/or
otherwise agree to make adequate provision in cash for any sums required to
satisfy any and all Tax-Related Items (the “Withholding Obligation”).
(c)    By accepting this Award, you hereby (i) acknowledge and agree that you
have elected a Sell to Cover (as defined in the Grant Notice) to permit you to
satisfy the Withholding Obligation and that the Withholding Obligation shall be
satisfied pursuant to this Section 12(c) to the fullest extent not otherwise
satisfied pursuant to the provisions of Section 12(d) hereof and (ii) further
acknowledge and agree to the following provisions:
(i)    You hereby irrevocably appoint E*Trade, or such other registered
broker-dealer that is a member of the Financial Industry Regulatory Authority as
the Company may select, as your agent (the “Agent”), and you authorize and
direct the Agent to:
(1)    Sell on the open market at the then prevailing market price(s), on your
behalf, as soon as practicable on or after the date on which the shares of
Common Stock are delivered to you pursuant to Section 7 hereof in connection
with the vesting of the Stock Units, the number (rounded up to the next whole
number) of shares of Common Stock sufficient to generate proceeds to cover (A)
the satisfaction of the Withholding Obligation arising from the vesting of those
Stock Units and the related issuance of shares of Common Stock to you that is
not otherwise satisfied pursuant to Section 12(d) hereof and (B) all applicable
fees and commissions due to, or required to be collected by, the Agent with
respect thereto;
(2)     Remit directly to the Company and/or any Affiliate the proceeds
necessary to satisfy the Withholding Obligation;


7.

--------------------------------------------------------------------------------





(3)    Retain the amount required to cover all applicable fees and commissions
due to, or required to be collected by, the Agent, relating directly to the sale
of the shares of Common Stock referred to in clause (1) above; and
(4)    Remit any remaining funds to you.
(ii)    You acknowledge that your election to Sell to Cover and the
corresponding authorization and instruction to the Agent set forth in this
Section 12(c) to sell Common Stock to satisfy the Withholding Obligation is
intended to comply with the requirements of Rule 10b5-1(c)(1) under the Exchange
Act (or other applicable securities laws in the case of Participants not subject
to U.S. securities laws) and to be interpreted to comply with the requirements
of Rule 10b5-1(c) under the Exchange Act (or other applicable securities laws in
the case of Participants not subject to U.S. securities laws) (your election to
Sell to Cover and the provisions of this Section 12(c), collectively, the
“10b5-1 Plan”). You acknowledge that by accepting this Award, you are adopting
the 10b5-1 Plan to permit you to satisfy the Withholding Obligation. You hereby
authorize the Company and the Agent to cooperate and communicate with one
another to determine the number of shares of Common Stock that must be sold
pursuant to Section 12(c)(i) to satisfy your obligations hereunder.
(iii)    You acknowledge that the Agent is under no obligation to arrange for
the sale of Common Stock at any particular price under this 10b5-1 Plan and that
the Agent may effect sales as provided in this 10b5-1 Plan in one or more sales
and that the average price for executions resulting from bunched orders may be
assigned to your account. You further acknowledge that you will be responsible
for all brokerage fees and other costs of sale associated with this 10b5-1 Plan,
and you agree to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale. In addition, you acknowledge
that it may not be possible to sell shares of Common Stock as provided for in
this 10b5-1 Plan due to (i) a legal or contractual restriction applicable to you
or the Agent, (ii) a market disruption, (iii) a sale effected pursuant to this
10b5-1 Plan that would not comply (or in the reasonable opinion of the Agent’s
counsel is likely not to comply) with the Securities Act (or other applicable
securities laws in the case of Participants not subject to U.S. securities
laws), (iv) the Company’s determination that sales may not be effected under
this 10b5-1 Plan or (v) rules governing order execution priority on the national
exchange where the Common Stock may be traded. In the event of the Agent’s
inability to sell shares of Common Stock, you will continue to be responsible
for the timely payment to the Company of all federal, state, local and foreign
taxes that are required by applicable laws and regulations to be withheld,
including but not limited to those amounts specified in Section 12(c)(i)(1)
above.
(iv)    You acknowledge that regardless of any other term or condition of this
10b5-1 Plan, the Agent will not be liable to you for (A) special, indirect,
punitive, exemplary, or consequential damages, or incidental losses or damages
of any kind, or (B) any failure to perform or for any delay in performance that
results from a cause or circumstance that is beyond its reasonable control.
(v)    You hereby agree to execute and deliver to the Agent any other agreements
or documents as the Agent reasonably deems necessary or appropriate to carry out
the


8.

--------------------------------------------------------------------------------





purposes and intent of this 10b5-1 Plan. The Agent is a third-party beneficiary
of this Section 12(c) and the terms of this 10b5-1 Plan.
(vi)    Your election to Sell to Cover and to enter into this 10b5-1 Plan is
irrevocable. Upon acceptance of the Award, you have elected to Sell to Cover and
to enter into this 10b5-1 Plan, and you acknowledge that you may not change this
election at any time in the future. This 10b5-1 Plan shall terminate not later
than the date on which the Withholding Obligation arising from the vesting of
your Stock Units and the related issuance of shares of Common Stock has been
satisfied.
(d)    Alternatively, or in addition to or in combination with the Sell to Cover
provided for under Section 12(c), you authorize the Company, at its discretion,
to satisfy the Withholding Obligation by the following means (or by a
combination of the following means):
(i)    Requiring you to pay to the Company any portion of the Withholding
Obligation in cash;
(ii)    Withholding from any compensation otherwise payable to you by the
Company; and/or
(iii)    Withholding shares of Common Stock from the shares of Common Stock
issued or otherwise issuable to you in connection with the Award with a Fair
Market Value (measured as of the date shares of Common Stock are issued pursuant
to Section 7) equal to the amount of the Withholding Obligation.
(e)    Unless the Withholding Obligation of the Company and/or any Affiliate are
satisfied, the Company shall have no obligation to deliver to you any Common
Stock.
(f)    In the event the Withholding Obligation of the Company arises prior to
the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Withholding Obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.
13.    NO ADVICE REGARDING GRANT. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock. You are hereby advised to consult with your own personal tax,
financial and/or legal advisors regarding the consequences of accepting this
Award and by signing the Grant Notice, you have agreed that you have done so or
knowingly and voluntarily declined to do so.
14.    UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You shall not have voting or any other rights as a stockholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you pursuant to Section 7 of this Agreement. Upon


9.

--------------------------------------------------------------------------------





such issuance, you will obtain full voting and other rights as a stockholder of
the Company. Nothing contained in this Agreement, and no action taken pursuant
to its provisions, shall create or be construed to create a trust of any kind or
a fiduciary relationship between you and the Company or any other person.
15.    OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy on trading in Company securities
permitting employees to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.
16.    NOTICES. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company. Notwithstanding the foregoing, the Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company, the Agent or another third party designated by the Company and
agree notice shall be provided upon posting to your electronic account held by
the Company, the Agent or another third party designated by the Company.
17.    CLAWBACK/RECOUPMENT. The Award will be subject to recoupment, rescission,
payback, cancelation or other action, in each case, in accordance with (i) any
clawback policy adopted by the Company (whether such policy is adopted on or
after the date of this Agreement or required under applicable law) and (ii) any
such other clawback, recovery or recoupment provisions set forth in an
individual written agreement between you and the Company.  No recovery of
compensation under such a clawback policy will be an event giving rise to your
right to resign for “good reason” or “constructive termination” (or similar
term) under any plan of, or agreement with, the Company.
18.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.


10.

--------------------------------------------------------------------------------





(d)    You acknowledge and agree that the Company shall not be liable for any
exchange rate fluctuation between your local currency and the United States
Dollar that may affect the value of your Award or of any amounts due to you
pursuant to the settlement of the Award or the subsequent sale of any shares of
Common Stock acquired upon settlement.
(e)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(f)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
19.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided herein, in the event of any conflict between the provisions
of your Award and those of the Plan, the provisions of the Plan shall control.
20.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
21.    DATA PRIVACY.  To participate in the Plan, you will need to review the
information provided in this Section and, where applicable, declare your consent
to the processing of personal data by the Company and third parties noted below.
(a)    EEA+ Controller and Representative.  If you are based in the European
Union (“EU”), the European Economic Area, Switzerland or, if and when the United
Kingdom leaves the European Union, the United Kingdom (collectively “EEA+”), you
should note that the Company, with its registered address at 21823 30th Drive SE
Bothell, Washington 98021, United States of America, is the controller
responsible for the processing of your personal data in connection with the
Agreement and the Plan. The Company’s representative in the EU is Seagen
Netherlands B.V., located at Evert van de Beekstraat 1, -140 1118CL Schiphol,
Netherlands with office phone: +31 207 99 15 60.
(b)    Data Collection and Usage. In connection with the administration of the
Plan, the Company collects, processes, uses and transfers certain
personally-identifiable information about you, which may include your name, home
address and telephone number, email address, date of birth, social insurance,
passport number or other identification number, salary, nationality, job title,
details of all Awards or any other entitlement to shares of Common


11.

--------------------------------------------------------------------------------





Stock awarded, canceled, exercised, settled, vested, unvested or outstanding in
your favor and additional similar or related data, which the Company receives
from you or the entity that employs you (“Personal Data”).  Specifically, the
Company collects, processes and uses Personal Data for the purposes of
performing its contractual obligations under this Agreement, implementing,
administering and managing your participation in the Plan and facilitating
compliance with applicable tax and securities law.
If you are based in the EEA+, the legal basis, where required, for the
processing of Personal Data by the Company is the necessity for the Company to
(i) perform its contractual obligations under this Agreement, (ii) comply with
legal obligations established in the EEA+, and/or (iii) pursue the legitimate
interest of complying with legal obligations established outside of the EEA+. 
If you are based outside of the EEA+, the legal basis, where required, for the
processing of Data by the Company is your consent, as further described in (h)
below.
(c)    Stock Plan Administration Service Providers. The Company transfers
Personal Data to E*TRADE Corporate Financial Services, Inc., and E*TRADE
Securities LLC (collectively, “E*TRADE”), an independent service provider which
assists the Company with the implementation, administration and management of
the Plan.  In the future, the Company may select a different service provider,
which will act in a similar manner, and share Personal Data with such service
provider.  The Company’s service provider will open an account for you to
receive and trade shares.  The processing of Personal Data will take place
through both electronic and non-electronic means. Personal Data will only be
accessible by those individuals requiring access to it for purposes of
implementing, administering and operating the Plan.
(d)    International Data Transfers. The Company and E*TRADE are based in the
United States. The country where you live may have different data privacy laws
and protections than the United States. In particular, the United States does
not have the same level of protections for personal data as countries in the
EEA+. The European Commission requires U.S. companies to protect personal data
leaving the EEA+ by certifying compliance with the EU-U.S. privacy shield
program or implementing other safeguards such as the Standard Contractual
Clauses adopted by the EU Commission.
If you are based in the EEA+, Personal Data will be transferred from the EEA+ to
the Company and onward from the Company to E*TRADE, or if applicable, another
service provider, based on the EU Standard Contractual Clauses. You may request
a copy of the Standard Contractual Clauses by contacting
dataprotection@seagen.com.
If you are based in a jurisdiction outside of the EEA+, Personal Data will be
transferred from your jurisdiction to the Company and onward from the Company to
E*TRADE, or if applicable, another service provider based on your consent, as
further described in (h) below.
(e)    Data Retention. The Company will use Personal Data only as long as
necessary to implement, administer and manage your participation in the Plan, or
as required to comply with legal or regulatory obligations, including tax and
securities laws.  When the


12.

--------------------------------------------------------------------------------





Company no longer needs Personal Data for any of these purposes, the Company
will remove it from its systems. 
(f)    Voluntariness and Consequences of Consent Denial or Withdrawal.
Participation in the Plan is voluntary and you are providing the consents herein
on a purely voluntary basis. You may withdraw your consent at any time, with
future effect and for any or no reason. If you do not consent, or if you later
seek to withdraw your consent, your salary from or employment or service
relationship with your employer will not be affected. The only consequence of
denying or withdrawing consent is that the Company would not be able to grant
Awards to you under the Plan or administer or maintain your participation in the
Plan. If you withdraw your consent, the Company will stop processing your
Personal Data for the purposes stated in section (b) above unless to the extent
necessary to comply with tax or other legal obligations in connection with
Awards granted before you withdrew your consent.
(g)    Data Subject Rights. You may have a number of rights under data privacy
laws in your jurisdiction.  Subject to the conditions set out in the applicable
law and depending on where you are based, such rights may include the right to
(i) request access to, or copies of, Personal Data processed by the Company,
(ii) rectification of incorrect Personal Data, (iii) deletion of Personal Data,
(iv) restrict the processing of Personal Data, (v) object to the processing of
Personal Data for legitimate interests, (vi) portability of Personal Data, (vii)
lodge complaints with competent authorities in your jurisdiction, and/or to
(viii) receive a list with the names and addresses of any potential recipients
of Personal Data. To receive clarification regarding these rights or to exercise
these rights, you can contact dataprotection@seagen.com.
(h)    Necessary Disclosure of Personal Data. You understand that providing the
Company with Personal Data is necessary for the performance of this Agreement
and that your refusal to provide Personal Data would make it impossible for the
Company to perform its contractual obligations and would affect your ability to
participate in the Plan.
(i)    Declaration of Consent (if you are outside the EEA+). By clicking on the
“I accept” button on the Acknowledge Grant screen on the stock plan
administration site, you are declaring that you unambiguously consent to the
collection, use and transfer, in electronic or other form, of your Personal
Data, as described above and in any other grant materials, by and among, as
applicable, the entity that employs you, the Company, any Affiliate and any
service provider involved in stock plan administration including but not limited
to E*TRADE for the exclusive purpose of implementing, administering and managing
your  participation in the Plan. You understand that you may, at any time,
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Seattle Genetics, Inc. Director of Privacy Law.  If you do not
consent or later seek to revoke your consent, your employment status or service
with the entity that employs you will not be affected; the only consequence of
refusing or withdrawing consent is that the Company would not be able to grant
the Award or any other equity award to you or administer or maintain such
awards.  Therefore, you understand that refusing or withdrawing consent will
affect your ability to participate in the Plan.  For more information on the
consequences of refusal to consent or withdrawal of consent, you should contact
the Company’s Stock Plan Administrator.


13.

--------------------------------------------------------------------------------





22.    INSIDER TRADING RESTRICTIONS/MARKET ABUSE LAWS. You acknowledge that,
depending on your country, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect your ability to acquire or sell the
shares of Common Stock or rights to the shares of Common Stock under the Plan
during such times as you are considered to have “inside information” regarding
the Company (as defined by the laws in your country). Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy. You
acknowledge that it is your responsibility to comply with any applicable
restrictions, and you are advised to speak to your personal advisor on this
matter.
23.    FOREIGN ASSET/ACCOUNT AND TAX REPORTING, EXCHANGE CONTROLS. Your country
may have certain foreign asset, account and/or tax reporting requirements and
exchange controls which may affect your ability to acquire or hold shares of
Common Stock under the Plan or cash received from participating in the Plan
(including from any dividends received or sale proceeds arising from the sale of
shares of Common Stock) in a brokerage or bank account outside your country. You
understand that you may be required to report such accounts, assets or
transactions to the tax or other authorities in your country. You also may be
required to repatriate sale proceeds or other funds received as a result of
participation in the Plan to your country through a designated bank or broker
and/or within a certain time after receipt. In addition, you may be subject to
tax payment and/or reporting obligations in connection with any income realized
under the Plan and/or from the sale of shares of Common Stock. You acknowledge
that you are responsible for complying with all such requirements, and that you
should consult personal legal and tax advisors, as applicable, to ensure
compliance.
24.    WAIVER. You acknowledge that a waiver by the Company of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach of this
Agreement.
25.    LANGUAGE. You acknowledge that you are sufficiently proficient in the
English language, or have consulted with an advisor who is proficient in
English, so as to allow you to understand the terms and conditions of this
Agreement. If you have received this Agreement, or any other document related to
this Award and/or the Plan translated into a language other than English and if
the meaning of the translated version is different than the English version, the
English version will control.
26.    APPENDIX. Notwithstanding any provisions in this Agreement to the
contrary, your Award shall be subject to the special terms and conditions for
your country set forth in the Appendix. Moreover, if you transfer residence
and/or employment to another country reflected in the Appendix, the terms and
conditions for such country will apply to you to the extent the Company
determines in its sole discretion, that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Agreement.
27.    GOVERNING LAW/VENUE. The interpretation, performance and enforcement of
this Agreement will be governed by the law of the State of Delaware without
regard to that state’s conflicts of laws rules. For purposes of any action,
lawsuit or other proceedings brought due to your participation in the Plan,
relating to it, or arising from it, you hereby submit to and consent to


14.

--------------------------------------------------------------------------------





the sole and exclusive jurisdiction of the United States District Court for the
Southern District of New York (or should such court lack jurisdiction to hear
such action, suit or proceeding, in a New York state court in the County of New
York), and no other courts, where this Award is granted and/or to be performed.
28.    IMPOSITION OF OTHER REQUIREMENTS. The Company reserves the right to
impose other requirements on your participation in the Plan, and on any shares
of Common Stock acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
you to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
29.    AMENDMENT. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Administrator by a writing which specifically states
that it is amending this Agreement, so long as a copy of such amendment is
delivered to you, and provided that no such amendment adversely affecting your
rights hereunder may be made without your written consent. Without limiting the
foregoing, the Administrator reserves the right to change, by written notice to
you, the provisions of this Agreement in any way it may deem necessary or
advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change shall be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.


15.

--------------------------------------------------------------------------------





SEATTLE GENETICS, INC.
APPENDIX TO STOCK UNIT AGREEMENT FOR NON-US PARTICIPANTS
Capitalized terms used but not defined in this Appendix have the meanings set
forth in the Plan and/or in the Agreement.
Terms and Conditions
This Appendix includes additional terms and conditions that govern this Award if
you reside and/or work in one of the countries listed below.
If you are a citizen or resident of a country other than the one in which the
you are currently residing and/or working, transfer employment and/or residency
to another country after the Award is granted, or are considered a resident of
another country for local law purposes, the Company shall, in its discretion,
determine to what extent the terms and conditions herein will apply to you.
Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of November 2019. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information in this Appendix as the only
source of information relating to the consequences of your participation in the
Plan because the information may be out of date at the time that you acquire
shares of Common Stock or sell shares of Common Stock acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to your particular situation and the Company is not in a position to
assure you of any particular result. Accordingly, you acknowledge that you
should seek appropriate professional advice as to how the relevant laws in your
country may apply to your situation.
Finally, you acknowledge that if you are a citizen or resident of a country
other than the one in which you are currently residing and/or working, transfer
employment and/or residency to another country after the Award is granted, or
are considered a resident of another country for local law purposes, the
information contained herein may not be applicable to you.


16.

--------------------------------------------------------------------------------







CANADA
Terms and Conditions
Settlement of Restricted Stock Units. Notwithstanding any terms or conditions of
the Plan or the Agreement to the contrary, Restricted Stock Units will be
settled in shares of Common Stock only, not cash.
Termination of Employment. This provision replaces the second paragraph of
Section 2 of the Agreement:
For purposes of the your participation in the Plan, your right to vest in the
Restricted Stock Units and receive shares of Common Stock under the Plan, if
any, will terminate effective as of the date that is the earlier of (1) the date
of your Termination of Employment; (2) the date on which you receive written
notice of termination; or (3) the date you are no longer actively providing
services to the Employer or any other Affiliate regardless of any notice period
or period of pay in lieu of such notice mandated under applicable laws
(including, but not limited to, statutory law and/or common law); the Board
shall have exclusive discretion to determine when you are no longer actively
employed for purposes of your participation in the Plan (including whether you
may still be considered to be providing services while on a leave of absence).
The following provisions apply only if you reside in Quebec:
Language Consent. The parties acknowledge that it is their express wish that the
Agreement as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention («Agreement»), ainsi que cette Annexe, ainsi que de tous documents,
avis et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou
liés directement ou indirectement à, la présente convention.
Data Privacy. This provision supplements Section 21 of the Agreement:
You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company, the Employer and/or any other Affiliate to disclose and
discuss such information with their advisors. You also authorize the Company,
the Employer and/or any other Affiliate to record such information and to keep
such information in your employee file.
Notifications
Securities Law Information. You understand that you are permitted to sell shares
of Common Stock acquired pursuant to the Plan through the designated broker
appointed under the Plan, if any, provided the sale of the shares acquired
pursuant to the Plan takes place outside of Canada through


17.

--------------------------------------------------------------------------------





the facilities of a stock exchange on which the shares are listed, and the
Company is not a reporting issuer in any jurisdiction of Canada at the time of
sale.
Foreign Asset/Account Reporting Information. Specified Foreign property,
including Stock Units, shares of Common Stock acquired under the Plan and other
rights to receive shares of a non-Canadian company held by a Canadian resident
must generally be reported annually on a Form T1135 (Foreign Income Verification
Statement) if the total cost of the specified foreign property exceeds C$100,000
at any time during the year. Thus, if the C$100,000 cost threshold is exceeded
by other foreign specified property held by the individual, the award of
Restricted Stock Units must be reported (generally at a nil cost). For purposes
of such reporting, shares of Common Stock acquired under the Plan may be
reported at their adjusted cost basis. The adjusted cost basis of a share is
generally equal to the fair market value of such share at the time of
acquisition; however, if you own other shares of Common Stock (e.g., acquired
under other circumstances or at another time), the adjusted cost basis may have
to be averaged with the adjusted cost bases of the other shares of Common Stock.
You should consult with your personal tax advisor to determine your reporting
requirements.
DENMARK
Terms and Conditions
Danish Stock Option Act. By accepting this Award, you acknowledge that you
received an Employer Statement, translated into Danish, which is being provided
to comply with the Danish Stock Option Act.
Notifications
Foreign Asset/Account Reporting Information. If you establish an account holding
shares or cash outside of Denmark, you must report the account to the Danish Tax
Administration. The form which should be used to make the report can be obtained
from a local bank.


18.

--------------------------------------------------------------------------------







SPECIAL NOTICE FOR EMPLOYEES IN DENMARK
EMPLOYER STATEMENT


Pursuant to Section 3(1) of the Act on Stock Options in employment relations, as
amended January 1, 2019 (the “Stock Option Act”), you are entitled to receive
the following information regarding the restricted stock units granted to you by
Seattle Genetics, Inc. (the “Company”) under the Seattle Genetics, Inc. Amended
and Restated 2007 Equity Incentive Plan (the “Plan”) in a written statement.


This statement contains information applicable to your participation in the
Plan, as required under the Stock Option Act, while the other terms and
conditions of your restricted stock units (“Stock Units”) are described in
detail in the Plan and the Stock Unit Award Agreement (the “Agreement”), both of
which have been made available to you. Capitalized terms used but not defined
herein shall have the same meanings given to them in the Plan or the Agreement,
as applicable.


Section 1 of the Stock Option Act provides that the Stock Option Act only
applies to employees. Employees are defined in section 2 of the Stock Option Act
as persons who receive remuneration for their personal services in an employment
relationship. Persons, including managers, who are not regarded as employees
under the Stock Option Act, will not be subject to the Stock Option Act. If you
are not an employee within the meaning of the Stock Option Act, the Company
therefore has no obligation to issue an employer information statement to you
and you will not be able to rely on this statement for legal purposes, since
only the terms and conditions set out in the Plan apply.


1.    Date of grant


The date of grant of your Stock Units is the date that the Board or its
delegates approved a grant for you and determined it would be effective, which
is set forth in the Agreement.


2.
Terms or conditions for Stock Unit grant



The grant of Stock Units under the Plan is made at the sole discretion of the
Company. Employees, Directors and Consultants of the Company and its Affiliates,
are eligible to receive grants under the Plan. The Board has broad discretion to
determine who will receive Stock Units and to set the terms and conditions of
the Stock Units. The Company may decide, in its sole discretion, not to make any
grants of Stock Units to you in the future. Under the terms of the Plan and the
Agreement, you have no entitlement or claim to receive future grants of Stock
Units.


3.
Vesting date or period



The Stock Units will vest over a period of time (as set forth in the Agreement),
subject to your continuous service through the applicable vesting date and other
conditions set forth in the Plan and Agreement, and subject to Section 5 of this
statement.


4.
Exercise Price



19.

--------------------------------------------------------------------------------







No exercise price is payable upon the conversion of your Stock Units into shares
of Common Stock in accordance with the vesting and settlement schedule described
in the Agreement.


5.
Your rights upon termination of employment



Subject to the provisions below regarding accelerated vesting in certain
circumstances, vesting will cease upon your Termination of Employment and the
Stock Units credited to the Account that were not vested on the date of such
termination will be forfeited at no cost to the Company and you will have no
further right, title or interest in or to such Award or the shares of Common
Stock to be issued in respect of such portion of the Award.
In the event of your Termination of Employment as a result of your death or
Disability, the vesting of your Award shall accelerate such that your Award
shall become vested as to an additional twelve (12) months, effective as of the
date of such Termination of Employment, to the extent that your Award is
outstanding on such date.
6.
Financial aspects of participating in the Plan



The grant of Stock Units has no immediate financial consequences for you. The
value of the Stock Units is not taken into account when calculating holiday
allowances, pension contributions or other statutory consideration calculated on
the basis of salary.


Shares of stock are financial instruments and investing in stock will always
have financial risk. The future value of Company shares is unknown and cannot be
predicted with certainty.


Seattle Genetics, Inc.
21823 - 30th Drive S.E.
Bothell, Washington 98021
U.S.A.




20.

--------------------------------------------------------------------------------







SÆRLIG MEDDELELSE TIL MEDARBEJDERE I DANMARK
ARBEJDSGIVERERKLÆRING


I henhold til § 3, stk. 1, i lov om brug af køberet eller tegningsret m.v. i
ansættelsesforhold som ændret 1. januar 2019 ("Aktieoptionsloven") er du
berettiget til i en skriftlig erklæring at modtage følgende oplysninger om de
betingede aktier, som du modtager fra Seattle Genetics, Inc. (“Selskabet”) i
henhold til Seattle Genetics, Inc.'s "Amended and Restated 2007 Equity Incentive
Plan" ("Ordningen").


Denne erklæring indeholder de oplysninger, der i henhold til Aktieoptionsloven
gælder for din deltagelse i Ordningen, mens de øvrige vilkår og betingelser for
de betingede aktier ("Betingede Aktier") er nærmere beskrevet i Ordningen og i
Aktietildelingsaftalen ("Aftalen"), som begge er udleveret til dig. Begreber,
der står med stort begyndelsesbogstav i denne arbejdsgivererklæring, men som
ikke er defineret heri, har den i Ordningen eller Aftalen anførte betydning.


I henhold til Aktieoptionslovens § 1 finder loven kun anvendelse for
lønmodtagere. Lønmodtagere er defineret i Aktieoptionslovens § 2 som personer,
der modtager vederlag for personligt arbejde i tjenesteforhold. Personer,
herunder direktører, som ikke anses for at være lønmodtagere i
Aktieoptionslovens forstand, er ikke omfattet af Aktieoptionsloven. Hvis du ikke
er lønmodtager i Aktieoptionslovens forstand, er Selskabet derfor ikke
forpligtet til at udstede en arbejdsgivererklæring til dig, og du vil ikke i
juridisk henseende kunne henholde dig til denne arbejdsgivererklæring, da det
alene er bestemmelserne i Ordningen, der er gældende.


1.    Tildelingstidspunkt


Tidspunktet for tildeling af de Betingede Aktier er den dag, hvor Bestyrelsen
eller en repræsentant for Bestyrelsen godkendte tildelingen og besluttede, at
den skulle træde i kraft. Tidspunktet fremgår af Aftalen.


2.
Vilkår og betingelser for tildelingen af Betingede Aktier



Tildelingen af Betingede Aktier i henhold til Ordningen sker efter Selskabets
eget skøn. Tildeling kan i henhold til Ordningen ske til Medarbejdere,
Bestyrelsesmedlemmer og Konsulenter i Selskabet og dets Tilknyttede Selskaber.
Bestyrelsen har vide beføjelser til at bestemme, hvem der skal modtage Betingede
Aktier og på hvilke vilkår. Selskabet kan frit vælge fremover ikke at tildele
din nogen Betingede Aktier. I henhold til bestemmelserne i Ordningen og Aftalen
har du ikke hverken ret til eller krav på fremover at få tildelt Betingede
Aktier.


3.
Modningsdato eller -periode



De Betingede Aktier modnes over en periode (som anført i Aftalen), forudsat at
du fortsat er ansat på modningsdatoen, og at de øvrige betingelser i Ordningen
og i Aftalen er opfyldt, dog med forbehold for pkt. 5 nedenfor.


21.

--------------------------------------------------------------------------------







4.
Udnyttelseskurs



Der skal ikke betales nogen udnyttelseskurs i forbindelse med konverteringen af
de Betingede Aktier til Ordinære Aktier i overensstemmelse med den i Aftalen
beskrevne modnings- og afregningsplan.


5.
Din retsstilling i forbindelse med fratræden



Med forbehold for bestemmelserne nedenfor vedrørende fremskyndet modning ophører
modningen ved din Fratræden, og de Betingede Aktier på din Konto, som ikke er
modnet på fratrædelsestidspunktet, bortfalder uden omkostninger for Selskabet,
og du vil ikke længere have ret eller adkomst til Tildelingen eller de Ordinære
Aktier, der udstedes i relation til denne del af Tildelingen.
Såfremt du Fratræder, fordi du afgår ved døden eller bliver Uarbejdsdygtig,
fremskyndes modningen af Tildelingen, således at Tildelingen modnes, som om du
havde været ansat i en periode på yderligere tolv (12) måneder fra
Fratrædelsesdatoen, såfremt Tildelingen endnu ikke er modnet på dette tidspunkt.
6.
Økonomiske aspekter ved deltagelse i Ordningen



Tildelingen af Betingede Aktier har ingen umiddelbare økonomiske konsekvenser
for dig. Værdien af de Betingede Aktier indgår ikke i beregningen af feriepenge,
pensionsbidrag eller øvrige lovpligtige, vederlagsafhængige ydelser.


Aktier er finansielle instrumenter, og investering i aktier vil altid være
forbundet med en økonomisk risiko. Den fremtidige værdi af Selskabets aktier
kendes ikke og kan ikke forudsiges med sikkerhed.


Seattle Genetics, Inc.
21823 - 30th Drive S.E.
Bothell, Washington 98021
U.S.A.


22.

--------------------------------------------------------------------------------







FINLAND
There are no country-specific provisions.
FRANCE
Terms and Conditions
Non-Qualified Award. The Stock Units are not granted as a “French-qualified”
Award and are not intended to qualify for the special tax and social security
treatment applicable to shares granted for no consideration under Sections L.
225-197 to L. 225-197-6 of the French Commercial Code, as amended.
Consent to Receive Information in English. By accepting this Award, you confirm
having read and understood the Plan and the Agreement which were provided in the
English language. You accept the terms of those documents accordingly.
Consentement Relatif à la Langue Utilisée. En acceptant l’attribution, vous
confirmez avoir lu et compris le Plan et ce Contrat, qui ont été communiqués en
langue anglaise. Vous acceptez les termes de ces documents en connaissance de
cause.
Notifications
Foreign Asset/Account Reporting Information. If you hold cash or shares of
Common Stock outside of France or maintain a foreign bank or brokerage account
(including accounts that were opened and closed during the tax year), you are
required to report such assets and accounts to the French tax authorities on an
annual basis on a specified form together with your income tax return. Failure
to complete this reporting can trigger significant penalties.


GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In case of payments in
connection with securities (including proceeds realized upon the sale of shares
of Common Stock or the receipt of dividends, if any), the report must be made by
the 5th day of the month following the month in which the payment was received.
The report must be filed electronically and the form of report (“Allgemeine
Meldeportal Statistik”) can be accessed via the Bundesbank's website
(www.bundesbank.de), in both German and English. You are responsible for making
this report.
Foreign Asset/Account Reporting Information. If your acquisition of shares of
Common Stock acquired under the Plan leads to a so-called qualified
participation at any point during the calendar year, you may need to report the
acquisition when you file your tax return for the relevant year. A qualified
participation is attained if (i) the value of the shares of Common Stock exceeds
€150,000, or (ii) in the unlikely event that you hold shares of Common Stock
exceeding 10% of the Company’s


23.

--------------------------------------------------------------------------------





share capital. However, if the shares of Common Stock are listed on a recognized
U.S. stock exchange and you own less than 1% of the Company, this requirement
will not apply to you.
ITALY
Terms and Conditions
Plan Document Acknowledgment. In accepting this Award, you acknowledge that you
have received a copy of the Plan and the Agreement and reviewed the Plan and the
Agreement in their entirety and fully understand and accept all provisions of
the Plan and the Agreement.
You further acknowledge that you have read and specifically and expressly
approve the following sections of the Agreement: Section 11. Nature of Award;
Section 12. Tax Obligations; Section 13. No Advice Regarding Grant; Section 20.
Severability; Section 21. Data Privacy; Section 25. Language; Section 27.
Governing Law/Venue; and Section 28. Imposition of Other Requirements.
Notifications
Foreign Asset/Account Reporting Information. If you are an Italian resident and
at any time during the fiscal year hold investments or financial assets outside
of Italy (e.g., cash, shares of Common Stock) which may generate income taxable
in Italy (or if you are the beneficial owner of such an investment or asset,
even if you do not directly hold the investment or asset under Italian money
laundering provisions), you are required to report such investments or assets on
your annual tax return for such fiscal year (on UNICO Form, RW Schedule) or on a
special form if you are not required to file a tax return.
Foreign Financial Assets Tax. The fair market value of any shares of Common
Stock held outside of Italy is subject to a foreign assets tax. Financial assets
include shares of Common Stock acquired under the Plan. The taxable amount will
be the fair market value of the financial assets assessed at the end of the
calendar year. You should consult with your personal tax advisor about the
foreign financial assets tax.
NETHERLANDS
There are no country-specific provisions.
PORTUGAL
Terms and Conditions



Consent to Receive Information in English. You hereby expressly declare that you
have full knowledge of the English language and have read, understood and fully
accepted and agreed with the terms and conditions established in the Plan and
the Agreement.
Conhecimento da Lingua. Contratado, pelo presente instrumento, declara
expressamente que

tem pleno conhecimento da língua inglesa e que leu, compreendeu e livremente
aceitou e


24.

--------------------------------------------------------------------------------






concordou com os termos e condições estabelecidas no Plano e no Acordo
Notifications
Exchange Control Information. If you receive shares of Common Stock upon vesting
and settlement of the Award, the acquisition of shares of Common Stock should be
reported to the Banco de Portugal for statistical purposes. If shares of Common
Stock are deposited with a commercial bank or financial intermediary in
Portugal, such bank or financial intermediary will submit the report on your
behalf. If the shares of Common Stock are not deposited with a commercial bank
or financial intermediary in Portugal, you are responsible for submitting the
report to the Banco de Portugal.
SPAIN
Terms and Conditions
Labor Law Acknowledgment. The following provisions supplement Section 11 of the
Agreement:
By accepting this Award, you agree to participation in the Plan and acknowledge
that you have received a copy of the Plan.
You understand and agree that, except as otherwise provided in the Agreement,
you will forfeit any Stock Units in the event of your Termination of Employment
by reason of, but not limited to, resignation, disciplinary dismissal adjudged
to be with cause, disciplinary dismissal adjudged or recognized to be without
cause (i.e., subject to a “despido improcedente,” individual or collective
dismissal on objective grounds, whether adjudged or recognized to be with or
without cause, material modification of the terms of employment under Article 41
of the Workers’ Statute, relocation under Article 40 of the Workers’ Statute,
Article 50 of the Workers’ Statute, unilateral withdrawal by the Service
Recipient and under Article 10.3 of the Royal Decree 1382/1985.
Furthermore, you understand that the Company has unilaterally, gratuitously and
discretionally decided to grant Stock Units under the Plan to individuals who
are employees of the Company or its Affiliates throughout the world. The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the Company
or any Affiliates on an ongoing basis except as set forth under the terms of the
Plan and the Agreement. Consequently, you understand that any Award is given on
the assumption and condition that it shall not become a part of any employment
contract (either with the Company or any Affiliates) and shall not be considered
a mandatory benefit, salary for any purposes (including severance compensation)
or any other right whatsoever. Further, you understand and freely accept that
there is no guarantee that any benefit whatsoever shall arise from any
gratuitous and discretionary grant since the future value of the Stock Units and
shares of Common Stock is unknown and unpredictable and you may forfeit the
Stock Units if your Termination of Employment occurs prior to vesting. In
addition, you understand that this Award would not be made but for the
assumptions and conditions referred to above; thus, you understand, acknowledge
and freely accept that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then this Award shall be
null and void.


25.

--------------------------------------------------------------------------------







Notifications
Exchange Control Information. The acquisition, ownership and sale of shares of
Common Stock under the Plan must be declared for statistical purposes to the
Spanish Dirección General de Comercio e Inversiones (the “DGCI”), the Bureau for
Commerce and Investments, which is a department of the Ministry of Industry,
Tourism and Commerce. Generally, the declaration must be made in January for
shares of Common Stock owned as of December 31 of the prior year and/or shares
of Common Stock acquired or disposed of during the prior year; however, if the
value of shares of Common Stock acquired or disposed of or the amount of the
sale proceeds exceeds €1,502,530 (or if you hold 10% or more of the share
capital of the Company), the declaration must be filed within one month of the
acquisition or disposition, as applicable.
In addition, you may be required to electronically declare to the Bank of Spain
any foreign accounts (including brokerage accounts held abroad), any foreign
instruments (including shares of Common Stock acquired under the Plan), and any
transactions with non-Spanish residents (including any payments of shares of
Common Stock made pursuant to the Plan), depending on the balances in such
accounts together with the value of such instruments as of December 31 of the
relevant year, or the volume of transactions with non-Spanish residents during
the relevant year.
Foreign Asset/Account Reporting Information. To the extent that you hold rights
or assets (i.e., cash or shares of Common Stock held in a bank or brokerage
account) outside Spain with a value in excess of €50,000 per type of right or
asset (e.g., shares of Common Stock, cash, etc.) as of December 31 each year,
you are required to report information on such rights and assets on your tax
return for such year. After such rights or assets are initially reported, the
reporting obligation will only apply for subsequent years if the value of any
previously-reported rights or assets increases by more than €20,000. You should
consult with your personal tax and legal advisors to ensure that you are
properly complying with your reporting obligations.
Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the grant of this Award. The Agreement has not been nor will
it be registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.
SWEDEN
There are no country-specific provisions.
SWITZERLAND
Terms and Conditions
Grant of the Award. The Award granted to a Swiss Participant is a voluntary
gratuity (Gratifikation) as determined at the Company's sole discretion which
the Participant has no entitlement to and which does not constitute an
entitlement of the Participant for a grant of further Awards in the future.


26.

--------------------------------------------------------------------------------







Language Acknowledgement. Participant confirms having read and understood the
documents relating to the Plan, including the Stock Unit Agreement and all terms
and conditions included therein, which were provided in the English language
only. Participant confirms having sufficient language capabilities to understand
these terms and conditions in full.


Du bestätigst, dass du den Plan sowie die dazugehörigen Dokumente, inklusive der
Vereinbarung, mit all den darin enthaltenen Bedingungen und Voraussetzungen,
welche in englischer Sprache verfasst sind, gelesen und verstanden hast. Du
bestätigst dass Deine Sprachkenntnisse genügend sind, um die Bedingungen und
Voraussetzungen zu verstehen.
Notifications
Securities Law Information. Neither the Agreement nor any other materials
relating to the Award (i) constitutes a prospectus according to articles 35 et
seq. of the Swiss Federal Act on Financial Services (“FinSA”) (ii) may be
publicly distributed or otherwise made publicly available in Switzerland to any
person other than an employee of the Company or (iii) has been filed with
approved or supervised by any Swiss reviewing body according to article 51 FinSA
or any Swiss regulatory authority, including the Swiss Financial Market
Supervisory Authority FINMA.


UNITED KINGDOM
Terms and Conditions
Tax Obligations. The following provision supplements Section 12 of the
Agreement:
Without limitation to Section 12 of the Agreement, you agree that you are liable
for all Tax-Related Items and hereby covenant to pay all such Tax-Related Items,
as and when requested by the Company or the Employer or by Her Majesty’s Revenue
and Customs (“HMRC”) (or any other tax authority or any other relevant
authority). You also agree to indemnify and keep indemnified the Company and the
Employer against any Tax-Related Items that they are required to pay or withhold
or have paid or will pay to HMRC (or any other tax authority or any other
relevant authority) on your behalf.
Notwithstanding the foregoing, if you are a director or an executive officer of
the Company (within the meaning of such terms for purposes of Section 13(k) of
the Exchange Act), you acknowledge that you may not be able to indemnify the
Company or the Employer for the amount of any income tax not collected from or
paid by you, as it may be considered a loan. In this case, the amount of any
income tax not collected within 90 days of the end of the U.K. tax year in which
the event giving rise to the Tax-Related Item(s) occurs may constitute an
additional benefit to you on which additional income tax and National Insurance
contributions (“NICs”) may be payable. You will be responsible for reporting and
paying any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company or the Employer (as
appropriate) for the value of any employee NICs due on this additional benefit,
which the Company or the Employer may recover from you by any of the means
referred to in the Plan or Section 12 of the Agreement.


27.

--------------------------------------------------------------------------------





NIC Joint Election. As a condition of your participation in the Plan and the
vesting and settlement of the Award or receipt of any benefit in connection with
the Award, you agree to accept any liability for secondary Class 1 NICs that may
be payable by the Company or the Employer (or any successor to the Company or
the Employer) in connection with the Award and any event giving rise to
Tax-Related Items (the “Employer’s Liability”). Without prejudice to the
foregoing, you agree to enter into the following joint election with the
Company, the form of such joint election being formally approved by HMRC (the
“Joint Election”), and any other required consent or elections. You further
agree to enter into such other Joint Elections as may be required between you
and any successor to the Company and/or the Employer for the purpose of
continuing the effectiveness of the Joint Election. You further agree that the
Company and/or the Employer may collect the Employer’s Liability from you by any
of the means set forth in Section 12 of the Agreement.
If you do not enter into the Joint Election prior to the vesting of the Award or
any other event giving rise to Tax-Related Items, you will not be entitled to
vest in the Award and receive shares of Common Stock (or receive any other
benefit in connection with the Award) unless and until you enter into the Joint
Election, and no shares of Common Stock or other benefit will be issued to you
under the Plan, without any liability to the Company, the Employer or any other
service recipient.




28.